Citation Nr: 1811130	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  14-19 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for hypothyroidism with a benign neoplasm of the thyroid prior to July 18, 2011, and beginning September 1, 2011.

2.  Entitlement to a compensable disability rating for pulmonary tuberculosis with secondary collapse of the left lower lung lobe.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU), to include on an extra-schedular basis.


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1973 to June 1981, with subsequent service in the Reserves and National Guard, to include multiple additional periods of active duty service.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  Jurisdiction is now with the VA RO in Waco, Texas.

In March 2017, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The issues of a compensable rating for pulmonary tuberculosis with secondary collapse of the left lower lung lobe and entitlement to TDIU, to include on an extra-schedular basis, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The competent and probative evidence of record reflects that prior to July 18, 2011, and beginning September 1, 2011, the Veteran's hypothyroidism with a benign neoplasm of the thyroid has been manifested by fatigability, mental sluggishness, and intolerance to cold; the Veteran has taken continuous medication for this condition since March 2012.

2.  There is no competent and probative evidence prior to July 18, 2011, and beginning September 1, 2011, that the Veteran's hypothyroidism with a benign neoplasm of the thyroid has been manifested by constipation, weight gain, muscular weakness, cardiovascular involvement, bradycardia, or mental disturbance.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for hypothyroidism with a benign neoplasm of the thyroid have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.119, Diagnostic Code 7903 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that beginning July 18, 2011, and prior to September 1, 2011, the Veteran's hypothyroidism with a benign neoplasm of the thyroid has been rated as 100 percent disabling based on surgery necessitating at least one month of convalescence.  See 38 C.F.R. § 4.30 (2017).  Therefore, entitlement to an increased rating for this period is not on appeal before the Board as the Veteran has been afforded the maximum rating for that time period.

Legal Criteria

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's hypothyroidism is currently rated as 10 percent disabling under Diagnostic Code 7903.  Under this diagnostic code, a 10 percent rating is warranted for fatigue or when continuous medication for hypothyroid control is required.  38 C.F.R. § 4.119, Diagnostic Code 7903.  A 30 percent rating is warranted when there is evidence of fatigue, constipation, and mental sluggishness due to hypothyroidism.  Id.  A 60 percent rating is assigned when the disability causes muscular weakness, mental disturbance (dementia, slowing of thought, depression), and weight gain, and a 100 percent rating is assigned when the disability causes cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance, bradycardia, and sleepiness.  Id.  In light of the conjunctive "and" under this diagnostic code, all criteria under each of the 30, 60, and 100 percent ratings must be met to establish entitlement to that rating.  See Camacho v. Nicholson, 21 Vet. App. 360, 366 (2007); cf. Johnson v. Brown, 7 Vet. App. 95, 97 (1994) (holding that "or" in the rating criteria shows that each is an independent basis for granting that rating).

Factual Background and Analysis

Although all the evidence has been reviewed, the Board is not required to discuss each piece of evidence in detail.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board's analysis herein will focus on what the most relevant and salient evidence shows, or fails to show, with respect to the Veteran's claim.

There is no competent and probative evidence throughout the period of the claim that the Veteran has experienced constipation such that a 30 percent rating would be warranted.  See 38 C.F.R. § 4.119, Diagnostic Code 7903; see also Camacho, 21 Vet. App. at 366.  As discussed above, the 30 percent rating criteria require that the Veteran's condition be manifested by fatigability, constipation, and mental sluggishness.  See id.  Although the Veteran reported in his April 2014 VA Form 9 (Substantive Appeal) that he experienced constipation, he has never reported this to any of his medical providers.  In fact, the Board notes that the Veteran has never reported constipation to any of his medical providers and has specifically denied constipation at private appointments in September 2011, March 2012, and June 2012 and at VA thyroid examinations in September 2011 and August 2015.  The Board finds that the Veteran's statements to his medical providers to be more probative than his statements in support of his claim for compensation as the Veteran has a strong motive to tell the truth to medical providers in order to receive proper treatment.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  Moreover, at his March 2017 hearing before the Board, the Veteran acknowledged that he had not actually experienced constipation, but that he took stool softeners as a preventative measure.  The Board emphasizes that there must be a basis in fact for assigning a rating and that it cannot speculate as to whether the Veteran may experience constipation if he were not taking stool softeners.  See 38 C.F.R. § 3.102.  Further, given that Diagnostic Code 7903 specifically considers the effects of medication, this determination is in accordance with case law.  See 38 C.F.R. § 4.119; cf. Jones v. Shinseki, 26 Vet. App. 56, 63 (2012) (holding that a higher rating may not be denied on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria).

A disability rating of 60 or 100 percent is also not warranted as the evidence does not reflect that the Veteran's disability is manifested by all the symptoms listed under the criteria relating to those percentages.  See 38 C.F.R. § 4.119, Diagnostic Code 7903; see also Camacho, 21 Vet. App. at 366.

Based on the foregoing, prior to July 18, 2011, and beginning September 1, 2011, a disability rating in excess of 10 percent is not warranted.  The Board has considered the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, it is not applicable.  See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

VA's Duties to Notify and Assist

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).

VA's duty to notify was satisfied by letters dated June 2011, October 2011, January 2012, April 2012, June 2012, December 2012, March 2013, and April 2013.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The duty to assist the Veteran has also been satisfied in this case.  The AOJ obtained the Veteran's service treatment records and private treatment records.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  The Veteran has indicated he does not receive any medical treatment through the VA Healthcare System.  Additionally, the Veteran has been afforded VA examinations to evaluate the severity of his condition.  The Veteran has not identified any additional, existing evidence that could be obtained to substantiate his claim.  The Board is also unaware of any such evidence.  Accordingly, the Board finds that VA has satisfied its duty to assist the Veteran.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 473, 486 (2006).


	(CONTINUED ON NEXT PAGE)
ORDER

A disability rating in excess of 10 percent for hypothyroidism with a benign neoplasm of the thyroid is denied.


REMAND

Entitlement to a Compensable Rating for Pulmonary Tuberculosis with Secondary Collapse of the Left Lower Lung Lobe

At his March 2017 hearing before the Board, the Veteran took issue with the August 2015 VA tuberculosis examination.  The Board has reviewed the examination report and finds that a new examination is necessary.  The Veteran's respiratory disability is evaluated under Diagnostic Code 6600.  See 38 C.F.R. § 4.97 (2017).  A special provision regarding evaluation of respiratory conditions requires that pulmonary function tests (PFTs) for the application of Diagnostic Code 6600 conform to certain standards.  See 38 C.F.R. § 4.96(d) (2017).  The Board finds that the August 2015 VA examination report is deficient because PFT results do not contain an explanation for why Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO) post-bronchodilator was not completed.  See 38 C.F.R. § 4.96(d)(2), (4).  

Although PFT testing was performed by a VA contractor in September 2015, the Board finds those results are also not in compliance with VA regulation.  Similarly, DLCO testing was not performed and there is no explanation as to why the examiner found this test would not be useful or valid in the Veteran's case.  See 38 C.F.R. § 4.96(d)(2).  

Accordingly, the Board finds a remand is required to provide the Veteran with a new VA examination to evaluate his respiratory disability and that this examination must include all required PFT results.  See 38 C.F.R. § 4.96.

	(CONTINUED ON NEXT PAGE)
Entitlement to TDIU, to Include on an Extra-schedular Basis

At his March 2017 hearing before the Board, the Veteran testified that he ceased working because it became too difficult due to his service-connected disabilities on appeal.  Therefore, he has raised the issue of entitlement to TDIU, and the Board has appropriately added this issue to the cover page.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Accordingly, this issue must be remanded for appropriate development and for the AOJ to consider it in the first instance.

Accordingly, the case is REMANDED for the following action:

1.  Send to the Veteran and request that he complete and return VA Form 21-8940, the application for increased compensation based on unemployability.

The Veteran and his representative must also be sent the proper statutory and regulatory notice regarding what is necessary to substantiate a claim for entitlement to TDIU, to include on an extra-schedular basis.

2.  Afford the Veteran the appropriate VA examination to evaluate the severity of his service-connected inactive pulmonary tuberculosis with secondary collapse of the left lower lung lobe.  The examination report must document all functional impairment the Veteran experiences due to this disability.

All required PFTs must be accomplished in accordance with 38 C.F.R. § 4.96, which states, in pertinent part:

* PFTs must include results of DLCO (SB) (Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method), FEV-1 (Forced Expiratory Volume in one second), and FVC (Forced Vital Capacity).

* Pre- and post-bronchodilator studies must be performed, unless the results of pre-bronchodilator PFTs are normal or the examiner determines that post-bronchodilator studies should not be performed and provides an explanation for why this is so.  

* If the examiner determines that DLCO (SB) testing would not be useful or valid, a full explanation must be provided.

* If there is a disparity between the results of PFTs, the examiner must state which test result most accurately reflects the level of disability and must provide an explanation for that finding.

A complete rationale for all opinions or determinations MUST be provided.  If the examiner is unable to provide an opinion without resorting to speculation, he or she must explain why this is so.

3. The Veteran is informed that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims and that the consequences for failure to report for a VA examination without good cause may include denial of a claim.  See 38 C.F.R. §§ 3.158, 3.655 (2017).

In the event that the Veteran does not report for any scheduled examination, documentation showing that he was properly notified of the examination must be associated with the record.

4.  Then, the Veteran's claims must be readjudicated.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided a Supplemental Statement of the Case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


